IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DUSTY L. SIMMONDS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0568

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark Borello, Judge.

Dusty L. Simmonds, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.